Citation Nr: 1724464	
Decision Date: 06/28/17    Archive Date: 07/10/17

DOCKET NO.  09-10 242	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia



THE ISSUE

Entitlement to an initial compensable evaluation for migraine headaches.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

K.M. Walker, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1980 to April 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2006 rating decision by the Department of Veteran Affairs (VA) Regional Office (RO) in Atlanta, Georgia.  In that decision, the RO granted service connection for migraine headaches and assigned a noncompensable evaluation effective from May 1, 2004.

In January 2013, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board remanded this issue in March 2013, June 2014, and July 2015 for further development.  That development was completed, and the case has since returned to the Board for appellate review.

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.



REMAND

The Veteran's migraine headaches are currently assigned a noncompensable evaluation pursuant to 38 C.F.R. § 4.124a, Diagnostic Code.  Under that diagnostic code, a 10 percent rating is warranted for characteristic prostrating attacks averaging one in two months over the last several months.  A 30 percent rating is contemplated for characteristic prostrating attacks occurring on an average once a month over the last several months.  A 50 percent rating assigned for very frequent, completely prostrating and prolonged attacks productive of severe economic inadaptability.

The rating criteria do not define "prostrating."  By way of reference, "prostration" is defined as "extreme exhaustion or powerlessness."  See Dorland's Illustrated Medical Dictionary, 1531 (32nd ed. 2012).  Additionally, the rating criteria do not define "severe economic inadaptability;" however, nothing in Diagnostic Code 8100 requires the claimant to be completely unable to work in order to qualify for a 50 percent rating.  See Pierce v. Principi, 18 Vet. App. 440 (2004).  The Secretary has conceded that the term "productive of economic inadaptability" could be read as either "producing" or "capable of producing."  Pierce v. Principi, 18 Vet. App. 440, 445 (2004).  

In this case, the October 2006 VA examination report did not specifically address whether the Veteran has prostrating attacks.  The June 2013 VA examiner noted that the Veteran had eight to ten migraine headaches per month and that he did have prostrating attacks, but indicated that such attacks occurred less than once every two months.  In so doing, he explained that the Veteran's report of resting in a dark room does not equate to a prostrating attack.  The August 2015 VA examiner later stated that the Veteran did not have any prostrating attacks; however, he did not provide any rationale for that finding or reconcile that conclusion with the prior examination report noting that the Veteran did have some prostrating attacks.  Therefore, the Board finds that an additional VA examination is needed.  


Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected migraine headaches.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should also secure any outstanding, relevant VA medical records.  

2.  After completing the foregoing development, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected migraine headaches.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed. 

The examiner is requested to review all pertinent records associated with the claims file.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the disability under the rating criteria.   Specifically, the examiner should indicate the frequency and duration of any prostrating attacks and opine as to whether the Veteran's service-connected headache disability has resulted in severe economic inadaptability.

If the examiner determines that the Veteran does not have prostrating attacks or that not all headaches result in prostrating attacks, he or she should prove a clear explanation for that conclusion.  It should also be noted that the June 2013 VA examiner indicated that the Veteran does have some prostrating attacks, but that they occur less than once every two months.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable importance to the Board. Because it is important "that each disability be viewed in relation to its history[,]" 38 C.F.R. § 4.1 (2016), the Veteran's claims file must be made available to the examiner for review.

3.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.  

4.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




